Citation Nr: 1720150	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-27 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for multiple cysts of the liver (also claimed as polycystic liver disease) (liver disability).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 






INTRODUCTION

The Veteran had active duty service in the United States Navy from July 1977 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, WI.  


FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran's liver disability is related to service.  


CONCLUSION OF LAW

The criteria for service connection for a liver disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In this appeal, the Board finds the letter dated in July 2009, before the November 2009 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letter, the rating decision, and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records (STR) and her post-service records to include the St. Vincent Hospital and St Elizabeth Hospital records.   
In addition, a VA medical examination was obtained in October 2009 to address the nature and etiology of the Veteran's liver disability.  The examination included a review of the record on appeal, it referred to a detailed medical history from the Veteran, and, after the Veteran was examined, the examiner provided an opinion as to the diagnosis and origins of the Veteran's current liver disability.  The Board finds that the opinion from this examination and the overall record is now sufficient to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes) 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

In adjudicating the claims below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim 

The Veteran asserts that her liver disability is a result of contracting Hepatitis B while on active duty. 

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in a disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including cirrhosis of the liver will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.309 (2016).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

When rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale and a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102.  Gilbert supra.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

As to a current disability, the record shows that the Veteran is diagnosed with polycystic liver disease.  See September 2009 VA examination and Dr. Stanko letter December 2009. 

As to the in-service incurrence, service treatment records show the Veteran reported an upset stomach and abdominal pain while in service and was eventually diagnosed with Hepatitis B.  See April 2, 1980 record and August 27, 1981 record.  Although, the Veteran did contract Hepatitis B while on active duty, the Veteran's service treatment records are silent for any other treatments or diagnoses for a liver disability to include polycystic liver disease.  Moreover, when the Veteran took her separation physical she did not indicate that she had a liver disability and the examining doctor did not find any evidence of a liver disability at that time.   See June 1982 separation physical.  

Turning to the Veteran's lay statements, the Veteran believes that her current liver disability is a result of contracting Hepatitis B while on active duty.  The Veteran has also stated that she did not receive the proper care for her condition while on active duty.  In this regard, she noted that the Navy doctors did not properly diagnose her at that time.  The Board finds that the Veteran is considered competent to report on observable problems, such as pain and nausea, because these symptoms are observable by a lay person.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  However, the Board also finds that the Veteran is not competent to diagnose a disability because such an opinion requires medical expertise which she does not have.  See Davidson, supra.  Although the Veteran claims that she was misdiagnosed in service and that the contraction of Hepatitis B in service has made her more susceptible to contract other liver diseases, the Board finds more compelling the service treatment records, including the separation examination, which are negative for a diagnosis of a liver disability while on active duty.  Davidson, supra; Kahana, supra.  

Moving on to the medical evidence in this case, the Veteran was afforded a VA examination in September 2009.  The VA examiner reviewed the Veteran's STRs, private treatment records, and examined the Veteran.  After taking those actions, the examiner opined that it is less likely as not that her current condition is related to the Hepatitis B that she was diagnosed with in service.  The examiner continued by saying that the present polycystic liver disability had its onset within the past few years and there was no documentation of liver cysts while in service.  Lastly, this condition is less likely to be related to military service because the current medical literature does not support a relationship between hepatitis and multiple cysts of the liver.  

The Board has also reviewed the letter submitted by the Veteran's doctor in December 2009.  In the letter written by Dr. Stanko, he simply stated that polycystic liver disease is chronic and it was likely present at the time of military service in the late 1970s and early 1980s.  Unfortunately, the doctor did not indicate what he based his opinion on.  There was no evidence that he examined the Veteran's STRs and he did not provide a thorough analysis of how the Veteran's current disability was related to her military service.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  Accordingly, the most probative value of a medical opinion comes from its reasoning. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board finds that Dr. Stanko's opinion has no probative value as to the origins and etiology of the Veteran's current liver disability because the doctor did not provide a well-reasoned and thoughtful rationale to support his conclusion.  See Prejean, supra; Bloom, supra.    

Therefore, the Board finds that the September 2009 VA examination is the most probative medical evidence of record.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  In reaching this conclusion, the Board has not overlooked Dr. Stanko's letter but instead finds that the VA examiner's opinion is the most probative evidence available because it was well-reasoned, more detailed, and cited to the relevant evidence of record.    

The Board finds that the preponderance of the evidence shows that a liver disability was not caused by or related to the Veteran's military service.  In reaching this conclusion, the Board has considered the Veteran's lay statements and medical information, but finds that the September 2009 VA examiner's opinion is the most competent and probative evidence of record.  Accordingly, the Board finds that entitlement to service connection for a liver disability is not warranted because the weight of the probative evidence is against finding a causal association or link between the post-service disability and an established injury, disease, or event of service origin.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(d).

For the above stated reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for a liver disability, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for multiple cysts of the liver, also claimed as polycystic liver disease, is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


